Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

 	In response to the Communications dated June 1, 2020, claims 1-20 are active in 

this application.

Specification

 	If there are cross-reference to related applications, please include the 

respective patent numbers, if known.


Information Disclosure Statement

 	The information disclosure statements filed December 2, 2020 through July 27, 2021 have been 

considered.


Claim Objections

 	Claims 3-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim  Rejections-  35  U.S.C.  §   102

 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagatsuka et al. [US Patent Application # 20220108985].
With respect to to claim 1, Nagatsuka et al. disclose a memory device [fig. 1], comprising: a first substrate [any one of 200.sub. 1 – i]; a first memory array disposed on the first substrate [another of 200.sub.1-I on top of the first 200.sub.1-i], wherein the first memory array comprises at least one first word line structure [see par. 0018 – in the cited section, Nagatsuka et al. indicated the layers including memory array with wordlines]; a second substrate [another one of 200.sub.1-I on top of the other two], wherein the first memory array is disposed between the first substrate and the second substrate in a vertical direction; and at least one first vertical transistor electrically connected with the at least one first word line structure [memory tranasistor within the array coonected to the wordline], wherein at least a part of the at least one first vertical transistor is disposed in the second substrate.
With respect to claim 2, Nagatsuka et al. disclose the at least one first vertical transistor comprises: a first semiconductor channel penetrating the second substrate in the vertical direction.  The channels are inherent within a transistor.  Nagatsuka et al. indicates that the memory arrays are within the layers 200.sub.1-i.


Allowable   Subject   Matter

 	The following is an Examiner's statement of reasons for the indication of
  allowable subject matter: the prior art of records does not show (in addition to the other
  elements in the claim) the following:
-with respect to claim 3, the at least one first vertical transistor further comprises: a first gate electrode disposed in the second substrate and surrounding the first semiconductor channel in a horizontal direction.
-with respect to claim 9, a word line contact structure disposed between the at least one first vertical transistor and the at least one first word line structure, and the at least one first word line structure is electrically connected with the at least one first vertical transistor via the word line contact structure.
-with respect to claim 13, a third substrate, wherein the first memory array is disposed between the first substrate and the third substrate in the vertical direction; a second memory array, wherein the second memory array comprises at least one second word line structure; and at least one second vertical transistor electrically connected with the at least one second word line structure.


Conclusion

 	For applicant’s benefit portions of the cited reference(s) have been cited to aid in
the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
 	When responding to the Office action, Applicants are advised to provide
the Examiner with line and page numbers of the application and/or references cited to assist the Examiner in the prosecution of this case.
 
 	Any inquiry concerning this communication or earlier communications
from the Examiner should be directed to Michael T. Tran whose telephone number is (571) 272-1795.  Interview agendas may be emailed to Michael.tran@uspto.gov.  The Examiner can normally be reached on Monday-Thursday from 6:00AM-4:30 P.M.
 	Any inquiry of a general nature or relating to the status of this application.
should be directed to the Group receptionist whose telephone number is (571) 272-1650.



/MICHAEL T TRAN/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        June 4, 2022